Exhibit 10.4

GREER STATE BANK

Amended and Restated Salary Continuation Agreement

GREER STATE BANK

AMENDED AND RESTATED SALARY CONTINUATION AGREEMENT

WITH J. RICHARD MEDLOCK, JR.

NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR CONSTRUED TO BE AN

EMPLOYMENT AGREEMENT EITHER EXPRESS OR IMPLIED.

THIS AMENDED AND RESTATED SALARY CONTINUATION AGREEMENT (the “Agreement”) is
adopted this 31st day of July, 2007, by and between GREER STATE BANK, a
state-chartered commercial bank located in Greer, South Carolina (the
“Company”), and J. RICHARD MEDLOCK, JR. (the “Executive”) and is effective as of
the 1st day of January, 2005.

This Agreement amends and restates the prior Salary Continuation Agreement
between the Company and the Executive effective November 1, 1997 (the “Prior
Agreement”).

The parties intend this Amended and Restated Agreement to be a material
modification of the Prior Agreement such that all amounts earned and vested
prior to December 31, 2004 shall be subject to the provisions of Section 409A of
the Code and the regulations promulgated thereunder.

The purpose of this Agreement is to provide specified benefits to the Executive,
a member of a select group of management or highly compensated employees who
contribute materially to the continued growth, development and future business
success of the Company. This Agreement shall be unfunded for tax purposes and
for purposes of Title I of the Employee Retirement Income Security Act of 1974
(“ERISA”), as amended from time to time. The Company will pay the benefits from
its general assets.

The Company and the Executive agree as provided herein.

Article 1

Definitions

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.1 “Accrual Balance” means the liability that should be accrued by the Company,
under Generally Accepted Accounting Principles (“GAAP”), for the Company’s
obligation to the Executive under this Agreement, by applying Accounting
Principles Board Opinion Number 12 (“APB 12”) as amended by Statement of
Financial Accounting Standards Number 106 (“FAS 106”) and the Discount Rate. Any
one of a variety of amortization methods may be used to determine the Accrual
Balance. However, once chosen by the Company at its sole discretion the method
must be consistently applied. The Accrual Balance shall be reported by the
Company to the Executive on Schedule A.

 

1.2 “Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive
determined pursuant to Article 4.



--------------------------------------------------------------------------------

GREER STATE BANK

Amended and Restated Salary Continuation Agreement

 

1.3 “Beneficiary Designation Form” means the form provided time to time by the
Plan Administrator that the Executive completes, signs and returns to the Plan
Administrator to designate one or more Beneficiaries.

 

1.4 “Board” or “Board of Directors” means the Board of Directors of the Company.

 

1.5 “Change in Control” means a change in the ownership or effective control of
the Corporation or the Company, or in the ownership of a substantial portion of
the assets of the Corporation or the Company, as such change is defined in
Section 409A of the Code and regulations thereunder.

 

1.6 “Code” means the Internal Revenue Code of 1986, as amended.

 

1.7 “Corporation” means Greer Bancshares Incorporated.

 

1.8 “Disability” means sickness, accident, or injury which, in the judgment of a
physician appointed and paid by the Company, prevents the Executive from
performing all of the Executive’s customary duties for the Company. As a
condition to any benefits, the Company may require the Executive to submit to
such physical or mental evaluations and tests as the Company’s Board of
Directors deems appropriate.

 

1.9 “Discount Rate” means the rate used by the Plan Administrator for
determining the Accrual Balance. The initial Discount Rate is six and
one-quarter percent (6.25%). However, the Plan Administrator, in its sole
discretion, may adjust the Discount Rate to maintain the rate within reasonable
standards according to GAAP.

 

1.10 “Early Termination” means the Executive’s Termination of Employment before
Normal Retirement Age for reasons other than Termination for Cause, or following
a Change in Control.

 

1.11 “Early Termination Date” means the month, day and year in which Early
Termination occurs.

 

1.12 “Effective Date” means November 1, 2005.

 

1.13

“Normal Retirement Age” means the Executive’s sixty-fifth (65th) birthday.

 

1.14 “Normal Retirement Date” means the later of the Normal Retirement Age or
Termination of Employment.

 

1.15 “Plan Administrator” means the Company.

 

1.16 “Plan Year” means a twelve-month period commencing on November 1 and ending
on October 31 of each year. The initial Plan Year shall commence on the
Effective Date of this Agreement.



--------------------------------------------------------------------------------

GREER STATE BANK

Amended and Restated Salary Continuation Agreement

 

1.17 “Specified Employee” means a key employee (as defined in Section 416(i) of
the Code without regard to paragraph 5 thereof) of the Company if any stock of
the Company is publicly traded on an established securities market or otherwise.

 

1.18 “Termination for Cause” has that meaning set forth in Article 5.

 

1.19 “Termination of Employment” means the termination of the Executive’s
employment with the Company for reasons other than death. Whether a Termination
of Employment takes place is determined based on the facts and circumstances
surrounding the termination of the Executive’s employment and whether the
Company and the Executive intended for the Executive to provide significant
services for the Company following such termination. A termination of employment
will not be considered a Termination of Employment if:

 

  (a) the Executive continues to provide services as an employee of the Company
at an annual rate that is twenty percent (20%) or more of the services rendered,
on average, during the immediately preceding three full calendar years of
employment (or, if employed less than three years, such lesser period) and the
annual remuneration for such services is twenty percent (20%) or more of the
average annual remuneration earned during the final three full calendar years of
employment (or, if less, such lesser period), or

 

  (b) the Executive continues to provide services to the Company in a capacity
other than as an employee of the Company at an annual rate that is fifty percent
(50%) or more of the services rendered, on average, during the immediately
preceding three full calendar years of employment (or if employed less than
three years, such lesser period) and the annual remuneration for such services
is fifty percent (50%) or more of the average annual remuneration earned during
the final three full calendar years of employment (or if less, such lesser
period).

Article 2

Benefits During Lifetime

 

2.1 Normal Retirement Benefit. Upon Termination of Employment on or after the
Normal Retirement Age, the Company shall pay to the Executive the benefit
described in this Section 2.1 in lieu of any other benefit under this Agreement.

 

  2.1.1  Amount of Benefit. The annual benefit under this Section 2.1 is Twenty
Thousand Dollars ($20,000).

 

  2.1.2  Payment of Benefit. The Company shall pay the annual benefit to the
Executive in twelve (12) equal consecutive monthly installments commencing on
the first day of the month following the Executive’s Normal Retirement Date. The
annual benefit shall be paid to the Executive for fifteen (15) years.



--------------------------------------------------------------------------------

GREER STATE BANK

Amended and Restated Salary Continuation Agreement

 

2.2 Early Termination Benefit. Upon Early Termination, the Company shall pay to
the Executive the benefit described in this Section 2.2 in lieu of any other
benefit under this Agreement.

 

  2.2.1  Amount of Benefit. The benefit under this Section 2.2 is the Early
Termination Benefit set forth on Schedule A for the Plan Year during which the
Early Termination Date occurs. This benefit is determined by vesting the
Executive in eighty percent (80%) of the Accrual Balance as of the Effective
Date of this Agreement and an additional ten percent (10%) each Plan Year
thereafter.

 

  2.2.2  Payment of Benefit. The Company shall pay the benefit to the Executive
over fifteen (15) years in one hundred eighty (180) equal consecutive monthly
installments commencing with the first day of the month following Normal
Retirement Age.

 

2.3 Disability Benefit. Upon Termination of Employment due to Disability prior
to Normal Retirement Age, the Company shall pay to the Executive the benefit
described in this Section 2.3 in lieu of any other benefit under this Agreement.

 

  2.3.1  Amount of Benefit. The benefit under this Section 2.3 is the Disability
Benefit set forth on Schedule A for the Plan Year during which the Termination
of Employment occurs. This benefit is determined by vesting the Executive in one
hundred percent (100%) of the Accrual Balance.

 

  2.3.2  Payment of Benefit. The Company shall pay the benefit to the Executive
over fifteen (15) years in one hundred eighty (180) equal consecutive monthly
installments commencing with the first day of the month following the
Executive’s Termination of Employment.

 

2.4 Change in Control Benefit. Upon Termination of Employment prior to Normal
Retirement Age but after a Change in Control (other than by reason of
Disability), the Company shall pay to the Executive the benefit described in
this Section 2.4 in lieu of any other benefit under this Agreement.

 

  2.4.1  Amount of Benefit. The benefit under this Section 2.4 is the Change in
Control Benefit set forth on Schedule A for the Plan Year during which the
Change in Control occurs. This benefit is determined by vesting the Executive in
one hundred percent (100%) of the Normal Retirement Benefit described in
Section 2.1.

 

  2.4.2  Payment of Benefit. The Company shall pay the annual benefit to the
Executive in twelve (12) equal consecutive monthly installments commencing on
the first day of the month following the Executive’s Termination of Employment.
The annual benefit shall be paid to the Executive for fifteen (15) years.



--------------------------------------------------------------------------------

GREER STATE BANK

Amended and Restated Salary Continuation Agreement

 

2.5 Restriction on Timing of Distribution. Notwithstanding any provision of this
Agreement to the contrary, if the Executive is considered a Specified Employee
at Termination of Employment under such procedures as established by the Company
in accordance with Section 409A of the Code, benefit distributions that are made
upon Termination of Employment may not commence earlier than six (6) months
after the date of such Termination of Employment. Therefore, in the event this
Section 2.5 is applicable to the Executive, any distribution which would
otherwise be paid to the Executive within the first six months following the
Termination of Employment shall be accumulated and paid to the Executive in a
lump sum on the first day of the seventh month following the Termination of
Employment. All subsequent distributions shall be paid in the manner specified.

 

2.6 Distributions Upon Income Inclusion Under Section 409A of the Code. Upon the
inclusion of any portion of the Accrual Balance into the Executive’s income as a
result of the failure of this non-qualified deferred compensation plan to comply
with the requirements of Section 409A of the Code, to the extent such tax
liability can be covered by the Executive’s vested Accrual Balance, a
distribution shall be made as soon as is administratively practicable following
the discovery of the plan failure.

 

2.7 Change in Form or Timing of Distributions. For distribution of benefits
under this Article 2, the Executive and the Company may, subject to the terms of
Section 8.1, amend the Agreement to delay the timing or change the form of
distributions. Any such amendment:

 

  (a) may not accelerate the time or schedule of any distribution, except as
provided in Section 409A of the Code and the regulations thereunder;

 

  (b) must, for benefits distributable under Section 2.2, be made at least
twelve (12) months prior to the first scheduled distribution;

 

  (c) must, for benefits distributable under Sections 2.1, 2.2, 2.3 and 2.4,
delay the commencement of distributions for a minimum of five (5) years from the
date the first distribution was originally scheduled to be made; and

 

  (d) must take effect not less than twelve (12) months after the amendment is
made.

Article 3

Death Benefits

 

3.1 Death During Active Service. If the Executive dies while employed by the
Company, the Company shall pay to the Executive’s Beneficiary the benefit
described in this Section 3.1. This benefit shall be paid in lieu of all other
benefits under this Agreement.

 

  3.1.1  Amount of Benefit. The benefit under this Section 3.1 is the
Pre-Retirement Death Benefit set forth on Schedule A for the Plan Year during
which death occurs.

 

  3.1.1.1  For the first two (2) Plan Years, this benefit is one hundred percent
(100%) of the Accrual Balance.

 

  3.1.1.2  For every Plan Year thereafter, this benefit is based upon one
hundred percent (100%) of the Normal Retirement Benefit described in
Section 2.1.



--------------------------------------------------------------------------------

GREER STATE BANK

Amended and Restated Salary Continuation Agreement

 

  3.1.2  Payment of Benefit. The Company shall pay the benefit to the
Beneficiary over fifteen (15) years in one hundred eighty (180) equal
consecutive monthly installments commencing within thirty (30) days following
the date of the Executive’s death.

 

3.2 Death During Payment of a Lifetime Benefit. If the Executive dies after any
benefit payments have commenced under this Agreement but before receiving all
such payments, the Company shall pay the remaining benefits to the Executive’s
Beneficiary at the same time and in the same amounts they would have been paid
to the Executive had the Executive survived.

 

3.3 Death After Termination of Employment But Prior to Commencement of Benefit
Payments. If the Executive dies after Termination of Employment, but prior to
commencement of benefit payments, the Company shall pay the same benefit
payments to the Executive’s Beneficiary that the Executive was entitled to prior
to death except that the benefit payments shall commence within thirty (30) days
following the date of the Executive’s death.

Article 4

Beneficiaries

 

4.1 Beneficiary Designation. The Executive shall have the right, at any time, to
designate a Beneficiary(ies) to receive any benefits payable under this
Agreement upon the death of the Executive. The Beneficiary designated under this
Agreement may be the same as or different from the beneficiary designation under
any other benefit plan of the Company in which the Executive participates.

 

4.2 Beneficiary Designation: Change. The Executive shall designate a Beneficiary
by completing and signing the Beneficiary Designation Form, and delivering it to
the Plan Administrator or its designated agent. The Executive’s Beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Executive or if the Executive names a spouse as Beneficiary and the marriage
is subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and procedures,
as in effect from time to time. Upon the acceptance by the Plan Administrator of
a new Beneficiary Designation Form, all Beneficiary designations previously
filed shall be cancelled. The Plan Administrator shall be entitled to rely on
the last Beneficiary Designation Form filed by the Executive and accepted by the
Plan Administrator prior to the Executive’s death.

 

4.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Plan Administrator or its designated agent.



--------------------------------------------------------------------------------

GREER STATE BANK

Amended and Restated Salary Continuation Agreement

 

4.4 No Beneficiary Designation. If the Executive dies without a valid
beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated Beneficiary. If
the Executive has no surviving spouse, the benefits shall be made to the
personal representative of the Executive’s estate or its assignee.

 

4.5 Facility of Payment. If the Plan Administrator determines in its discretion
that a benefit is to be paid to a minor, to a person declared incompetent, or to
a person incapable of handling the disposition of that person’s property, the
Plan Administrator may direct payment of such benefit to the guardian, legal
representative or person having the care or custody of such minor, incompetent
person or incapable person. The Plan Administrator may require proof of
incompetence, minority or guardianship as it may deem appropriate prior to
distribution of the benefit. Any payment of a benefit shall be a payment for the
account of the Executive and the Executive’s Beneficiary, as the case may be,
and shall be a complete discharge of any liability under the Agreement for such
payment amount.

Article 5

General Limitations

 

5.1 Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Company shall not pay any benefit under this Agreement, and
the Executive shall irrevocably forfeit all benefits under this Agreement, if
the Company terminates the Executive’s employment for:

 

  (a) Gross negligence or gross neglect of duties prior to a Change in Control;

 

  (b) Conviction of a felony; or

 

  (c) Fraud, disloyalty, or willful violation of any law or material Company
policy in connection with the Executive’s employment.

 

5.2

Forfeiture Provision. While Executive is employed by the Company and during the
period of time the Executive is receiving any benefit payments pursuant to this
Agreement, the Executive will not, for himself or on behalf of, or in
conjunction with any other person or persons, company, partnership, limited
liability company, proprietorship, trust company, bank, financial services
institution, or other entity, directly or indirectly, own, manage, operate,
control, be employed by, consult with, participate in, or be connected in any
manner with the ownership, employment, management, operation, consulting or
control of any financial services institution that competes with the Company
within Greenville County, South Carolina, Spartanburg County, South Carolina, or
any other market served by the Company at the time payment of benefits commence.
In the event of any actual breach by the Executive of the provisions of this
Section 5.2, all payments under this Agreement payable to the Executive shall
irrevocably forfeit and terminate and no further amount shall be due or payable
to the Executive pursuant to this Agreement. The Executive specifically
acknowledges that the restrictions set forth above are reasonable and bear a
valid connection with the business operations of the Company, and specifically
admits that Executive is capable of obtaining suitable employment not in
competition with the Company. If any one of the restrictions contained herein
shall for



--------------------------------------------------------------------------------

GREER STATE BANK

Amended and Restated Salary Continuation Agreement

 

 

any reason be held to be excessively broad as to duration or geographical area,
it shall be deemed amended by limiting and reducing it so as to be valid and
enforceable to the extent compatible with applicable state law as it shall then
appear. Executive acknowledges that the Company would not have entered into this
Agreement without the provision Section 5.2 contained herein. This Section 5.2
shall not prohibit the Executive from owning stock in any publicly traded
company provided the Executive’s stock ownership is five percent (5%) or less of
the issued and outstanding stock of such publicly traded company and the
Executive has no corporate responsibility other than the Executive’s rights as a
stockholder.

 

5.3 Excess Parachute Payment. Notwithstanding anything in this Agreement to the
contrary, in the event that the benefit payable to Executive pursuant to this
Agreement should cause a “parachute payment”, as defined in Code
Section 280G(b)(2) of the Code, then such benefit shall be reduced One Dollar
($1.00) at a time until the payment will not constitute a parachute payment. In
the event the benefit Executive receives under this Agreement should be
incorrectly calculated so that such amount constitutes a parachute payment, then
Executive will promptly refund to Company the excess amount. Excess amount shall
mean the amount in excess of Executive’s base amount, as defined in Code
Section 280G(b)(3), multiplied by 2.999.

 

5.4 Suicide or Misstatement. The Company shall not pay any benefit under this
Agreement if the Executive commits suicide within two years after the Effective
Date. In addition, the Company shall not pay any benefit under this Agreement if
the Executive has made any material misstatement of fact on any application for
life insurance owned by the Company on the Executive’s life.

 

5.5 Removal. Notwithstanding any provision of this Agreement to the contrary,
the Company shall not distribute any benefit under this Agreement if the
Executive is subject to a final removal or prohibition order issued by an
appropriate federal banking agency pursuant to Section 8(e) of the Federal
Deposit Insurance Act.

Article 6

Claims and Review Procedures

 

6.1 For all claims other than Disability benefits:

 

  6.1.1  Claims Procedure. Any individual (“Claimant”) who has not received
benefits under this Agreement that he or she believes should be paid shall make
a claim for such benefits as follows:

 

  6.1.1.1  Initiation – Written Claim. The Claimant initiates a claim by
submitting to the Company a written claim for the benefits. If such a claim
relates to the contents of a notice received by the Claimant, the claim must be
made within sixty (60) days after such notice was received by the Claimant. All
other claims must be made within one hundred eighty (180) days of the date on
which the event that caused the claim to arise occurred. The claim must state
with particularity the determination desired by the Claimant.



--------------------------------------------------------------------------------

GREER STATE BANK

Amended and Restated Salary Continuation Agreement

 

  6.1.1.2  Timing of Company Response. The Company shall respond to such
Claimant within 90 days after receiving the claim. If the Company determines
that special circumstances require additional time for processing the claim, the
Company can extend the response period by an additional 90 days by notifying the
Claimant in writing, prior to the end of the initial 90-day period, that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Company expects to render its
decision.

 

  6.1.1.3  Notice of Decision. If the Company denies part or all of the claim,
the Company shall notify the Claimant in writing of such denial. The Company
shall write the notification in a manner calculated to be understood by the
Claimant. The notification shall set forth:

 

  (a) The specific reasons for the denial,

 

  (b) A reference to the specific provisions of this Agreement on which the
denial is based,

 

  (c) A description of any additional information or material necessary for the
Claimant to perfect the claim and an explanation of why it is needed,

 

  (d) An explanation of this Agreement’s review procedures and the time limits
applicable to such procedures, and

 

  (e) A statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

  6.1.2  Review Procedure. If the Company denies part or all of the claim, the
Claimant shall have the opportunity for a full and fair review by the Company of
the denial, as follows:

 

  6.1.2.1  Initiation – Written Request. To initiate the review, the Claimant,
within 60 days after receiving the Company’s notice of denial, must file with
the Company a written request for review.

 

  6.1.2.2  Additional Submissions – Information Access. The Claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Company shall also provide the Claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the Claimant’s claim for benefits.

 

  6.1.2.3  Considerations on Review. In considering the review, the Company
shall take into account all materials and information the Claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.



--------------------------------------------------------------------------------

GREER STATE BANK

Amended and Restated Salary Continuation Agreement

 

  6.1.2.4  Timing of Company Response. The Company shall respond in writing to
such Claimant within 60 days after receiving the request for review. If the
Company determines that special circumstances require additional time for
processing the claim, the Company can extend the response period by an
additional 60 days by notifying the Claimant in writing, prior to the end of the
initial 60-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Company expects to render its decision.

 

  6.1.2.5  Notice of Decision. The Company shall notify the Claimant in writing
of its decision on review. The Company shall write the notification in a manner
calculated to be understood by the Claimant. The notification shall set forth:

 

  (a) The specific reasons for the denial,

 

  (b) A reference to the specific provisions of this Agreement on which the
denial is based,

 

  (c) A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits, and

 

  (d) A statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a).

 

6.2 For Disability claims:

 

  6.2.1  Claims Procedures. Any individual (“Claimant”) who has not received
benefits under this Agreement that he or she believes should be paid shall make
a claim for such benefits as follows:

 

  6.2.1.1  Initiation – Written Claim. The Claimant initiates a claim by
submitting to the Company a written claim for the benefits. If such a claim
relates to the contents of a notice received by the Claimant, the claim must be
made within sixty (60) days after such notice was received by the Claimant. All
other claims must be made within one hundred eighty (180) days of the date on
which the event that caused the claim to arise occurred. The claim must state
with particularity the determination desired by the Claimant.



--------------------------------------------------------------------------------

GREER STATE BANK

Amended and Restated Salary Continuation Agreement

 

  6.2.1.2  Timing of Company Response. The Company shall notify the Claimant in
writing or electronically of any adverse determination as set out in this
Section.

 

  6.2.1.3  Notice of Decision. If the Company denies part or all of the claim,
the Company shall notify the Claimant in writing of such denial. The Company
shall write the notification in a manner calculated to be understood by the
Claimant. The notification shall set forth:

 

  (a) The specific reasons for the denial,

 

  (b) A reference to the specific provisions of this Agreement on which the
denial is based,

 

  (c) A description of any additional information or material necessary for the
Claimant to perfect the claim and an explanation of why it is needed,

 

  (d) An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures,

 

  (e) A statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review,

 

  (f) Any internal rule, guideline, protocol, or other similar criterion relied
upon in making the adverse determination, or a statement that such a rule,
guideline, protocol, or other similar criterion was relied upon in making the
adverse determination and that the Claimant can request and receive free of
charge a copy of such rule, guideline, protocol or other criterion from the
Company, and

 

  (g) If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
this Agreement to the Claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request.

 

  6.2.1.4  Timing of Notice of Denial/Extensions. The Company shall notify the
Claimant of denial of benefits in writing or electronically not later than 45
days after receipt of the claim by the Company. The Company may elect to extend
notification by two 30-day periods subject to the following requirements:

 

  (a) For the first 30-day extension, the Company shall notify the Claimant
(1) of the necessity of the extension and the factors beyond the Company’s
control requiring an extension; (2) prior to the end of the initial 45-day
period; and (3) of the date by which the Company expects to render a decision.

 

  (b) If the Company determines that a second 30-day extension is necessary
based on factors beyond the Company’s control, the Company shall follow the same
procedure in (a) above, with the exception that the notification must be
provided to the Claimant before the end of the first 30-day extension period.



--------------------------------------------------------------------------------

GREER STATE BANK

Amended and Restated Salary Continuation Agreement

 

  (c) For any extension provided under this section, the Notice of Extension
shall specifically explain the standards upon which entitlement to a benefit is
based, the unresolved issues that prevent a decision on the claim, and the
additional information needed to resolve those issues. The Claimant shall be
afforded 45 days within which to provide the specified information.

 

  6.2.2  Review Procedures – Denial of Benefits. If the Company denies part or
all of the claim, the Claimant shall have the opportunity for a full and fair
review by the Company of the denial, as follows:

 

  6.2.2.1  Initiation of Appeal. Within 180 days following notice of denial of
benefits, the Claimant shall initiate an appeal by submitting a written notice
of appeal to Company.

 

  6.2.2.2  Submissions on Appeal – Information Access. The Claimant shall be
allowed to provide written comments, documents, records, and other information
relating to the claim for benefits. The Company shall provide to the Claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant (as defined in applicable
ERISA regulations) to the Claimant’s claim for benefits.

 

  6.2.2.3  Additional Company Responsibilities on Appeal. On appeal, the Company
shall:

 

  (a) Take into account all materials and information the Claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination;

 

  (b) Provide for a review that does not afford deference to the initial adverse
benefit determination and that is conducted by an appropriate named fiduciary of
the Company who is neither the individual who made the adverse benefit
determination that is the subject of the appeal, nor the subordinate of such
individual;

 

  (c) In deciding an appeal of any adverse benefit determination that is based
in whole or in part on a medical judgment, including determinations with regard
to whether a particular treatment, drug, or other item is experimental,
investigational, or not medically necessary or appropriate, consult with a
health care professional who has appropriate training and experience in the
field of medicine involved in the medical judgment;

 

  (d) Identify medical or vocational experts whose advice was obtained on behalf
of the Company in connection with a Claimant’s adverse benefit determination,
without regard to whether the advice was relied upon in making the benefit
determination; and



--------------------------------------------------------------------------------

GREER STATE BANK

Amended and Restated Salary Continuation Agreement

 

  (e) Ensure that the health care professional engaged for purposes of a
consultation under subsection (c) above shall be an individual who was neither
an individual who was consulted in connection with the adverse benefit
determination that is the subject of the appeal, nor the subordinate of any such
individual.

 

  6.2.2.4  Timing of Notification of Benefit Denial – Appeal Denial. The Company
shall notify the Claimant not later than 45 days after receipt of the Claimant’s
request for review by the Company, unless the Company determines that special
circumstances require an extension of time for processing the claim. If the
Company determines that an extension is required, written notice of such shall
be furnished to the Claimant prior to the termination of the initial 45-day
period, and such extension shall not exceed 45 days. The Company shall indicate
the special circumstances requiring an extension of time and the date by which
the Company expects to render the determination on review.

 

  6.2.2.5  Content of Notification of Benefit Denial. The Company shall provide
the Claimant with a notice calculated to be understood by the Claimant, which
shall contain:

 

  (a) The specific reason or reasons for the adverse determination;

 

  (b) Reference to the specific plan provisions on which the benefit
determination is based;

 

  (c) A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of all documents, records, and
other relevant information (as defined in applicable ERISA regulations);

 

  (d) A statement of the Claimant’s right to bring an action under ERISA
Section 502(a);

 

  (e) Any internal rule, guideline, protocol, or other similar criterion relied
upon in making the adverse determination, or a statement that such a rule,
guideline, protocol, or other similar criterion was relied upon in making the
adverse determination and that the Claimant can request and receive free of
charge a copy of such rule, guideline, protocol or other criterion from the
Company;

 

  (f) If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
this Agreement to the Claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request; and

 

  (g) The following statement: “You and your Company may have other voluntary
alternative dispute resolution options such as mediation. One way to find out
what may be available is to contact your local U.S. Department of Labor Office
and your state insurance regulatory agency.”



--------------------------------------------------------------------------------

GREER STATE BANK

Amended and Restated Salary Continuation Agreement

 

Article 7

Amendments and Termination

 

7.1 Amendments. This Agreement may be amended only by a written agreement signed
by the Company and the Executive. However, the Company may unilaterally amend
this Agreement to conform with written directives to the Company from its
auditors or banking regulators or to comply with legislative or tax law,
including without limitation Section 409A of the Code and any and all
regulations and guidance promulgated thereunder.

 

7.2 Plan Termination Generally. This Agreement may be terminated only by a
written agreement signed by the Company and the Executive. The benefit shall be
the Accrual Balance as of the date the Agreement is terminated. Except as
provided in Section 7.3, the termination of this Agreement shall not cause a
distribution of benefits under this Agreement. Rather, upon such termination
benefit distributions will be made at the earliest distribution event permitted
under Article 2 or Article 3.

 

7.3 Plan Terminations Under Section 409A. Notwithstanding anything to the
contrary in Section 7.2, if the Company terminates this Agreement in the
following circumstances:

 

  (a) Within thirty (30) days before, or twelve (12) months after a Change in
Control, provided that all distributions are made no later than twelve
(12) months following such termination of the Agreement and further provided
that all the Company’s arrangements which are substantially similar to the
Agreement are terminated so the Executive and all participants in the
similar arrangements are required to receive all amounts of compensation
deferred under the terminated arrangements within twelve (12) months of the
termination of the arrangements;

 

  (b) Upon the Company’s dissolution or with the approval of a bankruptcy court
provided that the amounts deferred under the Agreement are included in the
Executive’s gross income in the latest of (i) the calendar year in which the
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical; or

 

  (c) Upon the Company’s termination of this and all other non-account balance
plans (as referenced in Section 409A of the Code or the regulations thereunder),
provided that all distributions other than payments that would have been payable
under the terms of this Agreement are made no earlier than twelve (12) months
and no later than twenty-four (24) months following such termination, and the
Company does not adopt any new non-account balance plans for a minimum of five
(5) years following the date of such termination;

the Company may distribute the Accrual Balance, determined as of the date of the
termination of the Agreement, to the Executive in a lump sum subject to the
above terms.



--------------------------------------------------------------------------------

GREER STATE BANK

Amended and Restated Salary Continuation Agreement

 

Article 8

Administration of Agreement

 

8.1 Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator. The Plan Administrator shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions including interpretations of this Agreement, as may arise
in connection with the Agreement.

 

8.2 Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Company.

 

8.3 Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of the Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in the Agreement. No Executive or
Beneficiary shall be deemed to have any right, vested or nonvested, regarding
the continued use of any previously adopted assumptions, including but not
limited to the Discount Rate.

 

8.4 Indemnity of Plan Administrator. The Company shall indemnify and hold
harmless the members of the Plan Administrator and the Board against any and all
claims, losses, damages, expenses or liabilities arising from any action or
failure to act with respect to this Agreement, except in the case of willful
misconduct by the Plan Administrator or any of its members or the Board.

 

8.5 Company Information. To enable the Plan Administrator to perform its
functions, the Company shall supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
retirement, Disability, death, or Termination of Employment of the Executive,
and such other pertinent information as the Plan Administrator may reasonably
require.

 

8.6 Annual Statement. The Plan Administrator shall provide to the Executive,
within 120 days after the end of each Plan Year, a statement setting forth the
benefits payable under this Agreement.

Article 9

Miscellaneous

 

9.1 Binding Effect. This Agreement shall bind the Executive and the Company, and
their beneficiaries, survivors, successors, personal representatives, and
transferees.

 

9.2

No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Company, nor does



--------------------------------------------------------------------------------

GREER STATE BANK

Amended and Restated Salary Continuation Agreement

 

 

it interfere with the Company’s right to discharge the Executive. It also does
not require the Executive to remain an employee nor interfere with the
Executive’s right to terminate employment at any time.

 

9.3 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

9.4 Tax Withholding and Reporting. The Company shall withhold any taxes that are
required to be withheld, including but not limited to taxes owed under
Section 409A of the Code and regulations thereunder, from the benefits provided
under this Agreement. The Executive acknowledges that the Company’s sole
liability regarding taxes is to forward any amounts withheld to the appropriate
taxing authority(ies). Further, the Company shall satisfy all applicable
reporting requirements, including those under Section 409A of the Code and
regulations thereunder.

 

9.5 Governing Law. The Agreement and all rights hereunder shall be governed by
the laws of the State of South Carolina, except to the extent preempted by the
laws of the United States of America.

 

9.6 Unfunded Arrangement. The Executive and Beneficiary are general unsecured
creditors of the Company for the payment of benefits under this Agreement. The
benefits represent the mere promise by the Company to pay such benefits. The
rights to benefits are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance on the Executive’s life is a general asset of the
Company to which the Executive and Beneficiary have no preferred or secured
claim; provided, however, that the Company is under no obligation to purchase
any life insurance on the Executive by executing this Agreement.

 

9.7 Reorganization. The Company or Corporation shall not merge or consolidate
into or with another company, or reorganize, or sell substantially all of its
assets to another company, firm, or person unless such succeeding or continuing
company, firm, or person agrees to assume and discharge the obligations of the
Company under this Agreement. Upon the occurrence of such event, the term
“Company” as used in this Agreement shall be deemed to refer to the successor or
survivor company.

 

9.8 Entire Agreement. This Agreement constitutes the entire agreement between
the Company and the Executive as to the subject matter hereof. No rights are
granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

 

9.9 Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires, and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.

 

9.10 Alternative Action. In the event it shall become impossible for the Company
or the Plan Administrator to perform any act required by this Agreement, the
Company or Plan Administrator may in its discretion perform such alternative act
as most nearly carries out the intent and purpose of this Agreement and is in
the best interests of the Company, provided that such alternative acts do not
violate Section 409A of the Code.



--------------------------------------------------------------------------------

GREER STATE BANK

Amended and Restated Salary Continuation Agreement

 

9.11 Headings. Article and section headings are for convenient reference only
and shall not control or affect the meaning or construction of any of its
provisions.

 

9.12 Validity. In case any provision of this Agreement shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Agreement shall be construed and enforced as if
such illegal and invalid provision has never been inserted herein.

 

9.13 Notice. Any notice or filing required or permitted to be given to the
Company or Plan Administrator under this Agreement shall be sufficient if in
writing and hand-delivered, or sent by registered or certified mail, to the
address below:

 

Greer State Bank 1111 West Poinsett Street Greer, SC 29652

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification. Any notice or filing required or permitted to be
given to the Executive under this Agreement shall be sufficient if in writing
and hand-delivered, or sent by mail, to the last known address of the Executive.

 

9.14 Named Fiduciary. The Company shall be the named fiduciary and Plan
Administrator under this Agreement. It may delegate to others certain aspects of
the management and operational responsibilities including the employment of
advisors and the delegation of ministerial duties to qualified individuals.

 

9.15 Compliance with Section 409A. This Agreement shall at all times be
administered and the provisions of this Agreement shall be interpreted
consistent with the requirements of Section 409A of the Code and any and all
regulations thereunder, including such regulations as may be promulgated after
the Effective Date of this Agreement.

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Company have signed this Agreement.

 

EXECUTIVE:     COMPANY:     GREER STATE BANK /s/ J. Richard Medlock, Jr.     By
  /s/ Kenneth M. Harper J. RICHARD MEDLOCK, JR.     Title   President



--------------------------------------------------------------------------------

Plan Year Reporting

Salary Continuation Plan

Schedule A

J. Richard Medlock, Jr.

 

Birth Date: 11/3/1956

Plan Anniversary Date: 11/1/2006

Normal Retirement:11/3/2021, Age 65

Normal Retirement Payment: Monthly for 15 Years

   Early Retirement

 

Annual Amout Benefit 2

Amount Payable at

Normal Retirement
Age

   Disability

 

Annual Benefit 2

Amount Payable at
Separation from Service

   Change in Control

 

Lump Sum Benefit
Amount Payable at
Separation from Service

   Pre-retire.
Death
Benefit

 

Annual 2

Benefit

Values

as of

  

Discount

Rate

   

Benefit

Level

  

Accrual

Balance

   Vesting     Based On
Accrual    Vesting     Based On
Accrual    Vesting     Based On
Benefit    Based On
Benefit    (1)     (2)    (3)    (4)     (5)    (6)     (7)    (8)     (9)   
(10)’

Oct 2006

   6.25 %   20,000    58,369    80 %   12,239    100 %   5,975    100 %   76,306
   5,975

Oct 2007

   6.25 %   20,000    64,017    90 %   14,188    100 %   6,553    100 %   81,214
   6,553                                                      

Oct 2008 1

   6.25 %   20,000    70,027    100 %   16,203    100 %   7,168    100 %  
86,438    20,000

Oct 2009

   6.25 %   20,000    76,424    100 %   16,614    100 %   7,823    100 %  
91,998    20.000

Oct 2010

   6.25 %   20,000    83,233    100 %   17,001    100 %   8,520    100 %  
97,915    20,000

Oct 2011

   6.25 %   20,000    90,480    90,480     17,364    100 %   9,261    100 %  
104,214    20,000

Oct 2012

   6.25 %   20,000    98,193    100 %   17,706    100 %   10,051    100 %  
110,917    20,000                                                      

Oct 2013

   6.25 %   20,000    106,402    100 %   18,026    100 %   10,891    100 %  
118,051    20,000

Oct 2014

   6.25 %   20,000    115,139    100 %   18,328    100 %   11,785    100 %  
125,644    20,000

Oct 2015

   6.25 %   20,000    124,438    100 %   18,611    100 %   12,737    100 %  
133, 726    20,000

Oct 2016

   6.25 %   20,000    134,335    100 %   18,877    100 %   13,750    100 %  
142,328    20,000

Oct 2017

   6.25 %   20,000    144,868    100 %   19,127    100 %   14,828    100 %  
151,482    20,000                                                      

Oct 2018

   6.25 %   20,000    156,080    100 %   19,362    100 %   15,976    100 %  
161,226    20,000

Oct 2019

   6.25 %   20,000    168,012    100 %   19,582    100 %   17,197    100 %  
171,596    20,000

Oct 2020

   6.25 %   20,000    180,712    100 %   19,790    100 %   18,497    100 %  
182,634    20,000

Oct 2021

   6.25 %   20,000    194,228    100 %   19,984    100 %   19,881    100 %  
194,381    20,000

Nov 2021

   6.25 %   20,000    195,393    100 %   20,000    100 %   20,000    100 %  
195,393    20,000

November 3, 2021 Retirement; December 1, 2021 First Payment Date

1

The first line reflects 12 months of data, November 2007 to October 2008.

2

The annual benefit amount will be distributed in 12 equal monthly payments for a
total of 180 monthly payments.

*

IF THERE IS A CONFLICT IN ANY TERMS OR PROVISIONS BETWEEN THIS SCHEDULE A AND
THE AGREEMENT, THE TERMS AND PROVISIONS OF THE AGREEMENT SHALL PREVAIL. IF A
TRIGGERING EVENT OCCURS, REFER TO THE AGREEMENT TO DETERMINE THE ACTUAL BENEFIT
AMOUNT BASED ON THE DATE OF THE EVENT.